UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6207



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DERRICK R. COOPER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Chief District
Judge. (CR-93-123)


Submitted:   September 10, 1998       Decided:   September 23, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick R. Cooper, Appellant Pro Se. Matthew R. Hubbell, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying Appel-

lant’s motion for a reduction of his sentence under former Fed. R.

Crim. P. 35(b). We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court concluding that the

court had not sentenced Appellant relying on material misinforma-

tion in the presentence investigation report and that there was no

other grounds for reduction of the sentence. United States v.

Cooper, No. CR-93-123 (D.S.C. Jan. 23, 1998). Appellant’s motion to

expedite this appeal is moot and is denied for that reason. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2